Mr. Justice House, dissenting: Accepting, as I must, the holding of a majority of my colleagues that the Governor’s veto of House Bill 978 was effective, I nevertheless dissent from their conclusion in this case that failure of the General Assembly to redistrict means failure to pass a bill that becomes a law rather than failure to pass a bill. Mr. Justice Schaefer’s dissent in People ex rel. Giannis v. Carpentier, ante, p. 24, admits unmistakably that the provisions for a “commission” and “running at large” were put into section 8 of article IV of the constitution as coercive measures to make the members of the General Assembly pass a reapportionment bill every 10 years. These coercive measures served their purpose in this case in as much as the members of the Seventy-third General Assembly enacted a redistricting bill. And yet, the majority holds that these coercive measures are to be applied because the legislative enactment did not meet with the Governor’s approval. In my opinion the “commission” and “at large” provisions were to be invoked only if the legislature, as had been its practice for some 50 years, failed to pass a reapportionment bill. Since the legislature did pass a bill, which action was negatived by the Governor, I would hold that the reapportionment act of 1955 is still the law and that State representatives run from the districts created under that act. The General Assembly has within its power the duty and ability to pass a redistricting bill, and if it fails to do so, several harsh sanctions, namely, the “commission” and “at large” provisions of section 8 of article IV, can and should be invoked. The holding in this case seems to have effectively deprived future legislatures of the usual choices and discretion they have in enacting legislation. Now the General Assembly must not only enact a redistricting bill, but must enact one that will meet with the Governor’s approval or face the prospect of “running at large”.